Citation Nr: 9925722	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-05 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the amount of $28,400.00, plus interest.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Committee On Waivers And Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.

Preliminarily, the Board notes that the appellant's loan 
guaranty indebtedness was originally in the amount of 
$28,400, plus accrued interest.  The Committee determined 
that there was no evidence of fraud, misrepresentation or bad 
faith involved in the creation of the debt.  It was the 
determination of the Committee that recovery of the debt 
would not be against the principle of equity and good 
conscience.

The Board notes that the record was held in abeyance for a 
period of 60 days following an April 1999 hearing to permit 
the appellant to submit additional evidence for consideration 
in this matter.  That evidence was received in June 1999, 
along with a waiver of RO consideration of the additional 
evidence.


FINDINGS OF FACT

1.  The appellant and his wife jointly obtained a home loan 
in the amount of $50,000 in June 1984, which was secured by a 
VA loan guaranty.

2.  A notice of default and intention to foreclose was 
received by VA in July 1991, which noted an uncured default 
in the May 1, 1987 payment.

3.  A foreclosure action was instituted in October 1993.

4.  A claim was paid, resulting in a deficiency of 
$28,400.00, which was charged to the appellant.

5.  The evidence of record shows the appellant to be at fault 
in the creation of the loan guaranty indebtedness, which was 
calculated in principal amount of $28,400.00, plus accrued 
interest.

6.  With consideration of the costs of life's basic 
necessities, the appellant's current family income is 
sufficient to permit the repayment of his loan guaranty 
indebtedness without resulting in any undue financial 
hardship, and the repayment of this indebtedness to the VA 
would not be against equity and good conscience.

6.  Any waiver of his loan guaranty indebtedness, or a 
portion thereof, would amount to the unjust enrichment of the 
appellant.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan. 38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964 (1998).

2.  Recovery of the loan guaranty indebtedness would not be 
contrary to the principle of equity and good conscience. 38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence in this case reflects that in August 1984, the 
appellant and his spouse purchased a house in San Antonio, 
Texas, and obtained a loan in the amount of $50,000.00, 
secured by a deed of trust on the property.  The contract 
indicated that the appellant was to make a $20,000.00 down 
payment at the time of settlement, which was being financed 
by Texas Veterans Land Board, with the remaining $30,000.00 
financed by VA loan.  In connection with the purchase of the 
property, the appellant executed a VA Report of Home Loan 
Guaranty, VA Form 1802a.  In that document, the appellant 
certified and agreed to repay the VA any claim which the VA 
would be required to pay the note holder on account of 
default under the terms of the loan.  He also acknowledged 
that he was aware that he would not be relieved from his 
indemnity obligation to the VA unless a creditworthy 
appellant's was found to assume the loan and substitute his 
or her entitlement for the veteran's, and he certified his 
acknowledgment of the fact that disposal of the property 
after the loan had been made did not relieve him of his 
liability for making his mortgage payments.

The record discloses that the appellant's first uncured 
default occurred with the January 1, 1987 payment.  The 
appellant next defaulted on the May 1, 1987 payment.  This is 
the basis of the default which is the subject of the 
foreclosure proceedings, and basis of the subject waiver 
request.  Foreclosure of the property was noted to be delayed 
due to an order of dismissal filed with the court.  The 
appellant filed for Chapter 13 bankruptcy on February 1990.  
The stay was lifted in this matter in February 1991.  

In a November 1991 statement, the lender provided VA with a 
statement of account for the subject loan.  The statement of 
account referenced two loan accounts.  The first, in the 
amount of $30,000.00, was noted to have a principle balance 
of $29,358.36 remaining.  The statement further noted that 
the total estimated indebtedness was valued at $46,935.08.  
The statement pertaining to the second loan in the amount of 
$20,000.00, was noted to be in the name of [redacted], with no 
reference to the appellant's name, but contained the 
appellant's VA file number for these accounts.  

A November 1991 "as is" appraisal report valued the 
property at $35,500.00.  The report indicated that the 
physical depreciation of the property was determined by 
external inspection.  There was no functional and/or external 
inadequacies noted.  The memorandum indicated that the 
property was occupied.  A December 1991 memorandum noted the 
reasonable value of the subject property, as determined by 
VA, to be $37,300.00, with completion of repairs estimated at 
$1,800.00.  The value of the property for liquidation 
purposes was estimated as $35,500.00.  The memorandum 
indicated that the property was occupied.

The record discloses that the January 1992 foreclosure sale 
was canceled following the issuance of a temporary 
restraining order.  A foreclosure sale of the subject 
property was next scheduled for June 1992.  In conjunction 
with this sale, the lender issued another statement of the 
loan status.  The first report referenced the $30,000.00 loan 
amount, and noted an estimated indebtedness of $48,178.66.  
The second report referenced the $20,000.00 loan, which 
identified the current holder as [redacted], with the 
appellant's name referenced as the "veteran."  

The property was again appraised in April 1992.  The 
appraisal report valued the property at $31,500.00.  It was 
noted that the appraisal was based upon an "as is" 
condition.  It was noted that three attempts were made to 
gain entry into the subject property without success.  The 
report noted that $1,800.00 in repairs were estimated based 
upon exterior inspection of the property in April 1991, and 
exterior and interior inspections in November 1991.  In a May 
1992 report, the RO noted the value of the property, subject 
to repairs, as $33,300. 

In June 1992, the appellant and his spouse again filed for 
Chapter 13 bankruptcy, and submitted a payment plan to the 
court.  The plan identified the lender, Bright Mortgage 
Company, as the only secured creditor.  The estimated amount 
of debt relative to the mortgage loans financed was noted as 
$21,000.00 with arrearages through June 1992, and $29,043.00.  
There were no "special class" creditors identified in the 
plan.  Several general unsecured creditors were noted for 
reporting purposes.  The plan provided for a scheduled 
monthly payment in the amount of $637.00.  It was noted that 
the plan was structured to repay creditors within a 58 month 
period.  It was noted that the debtors' (appellant and his 
spouse) monthly income was $2,733.00, with monthly expenses 
totaling $2,096.00.  A total of $637.00 was noted to be 
available for repayment under this plan.  

The record reflects that in October 1992, an agreed order 
modifying the stay of foreclosure proceedings on the subject 
property was entered.  Specifically, the order provided that 
the appellant would resume making regular monthly payments in 
accordance with the terms of the loan agreement.  With 
respect to loan number [redacted], the order provided for 
the appellant to also make payments in the amount of 
$1,336.99, which included a schedule of payments to remove 
arrearages with respect to acculmulated late charges, 
deferred late charges, and attorney's fees.  With respect to 
loan number [redacted], the appellant was to make similar 
additional payments to cure existing arrearages.  

In October 1992, notice was forwarded to the appellant from 
his attorney advising that the order had been entered 
regarding the mortgage payments.  The appellant was further 
advised that it was imperative that he comply with all terms 
of the order, and indicated that he should contact his 
attorney if he did not fully understand any provisions of the 
order.  In particular, it was noted that

This order requires you to make the following 
payments to your mortgage company:

(1)  Two regular monthly payments each month 
beginning November 1, 1992, and continuing 
each month.

(A)  $511.41 on loan [redacted] [we should 
be receiving a confirmation letter shortly - 
they have reanalyzed your payment and taken 
out escrow shortages which are to be paid 
through the Chapter 13 plan;

(B)  $175.07 on loan [redacted] - Veteran's 
Land Board  

(The Board notes that this letter contains a typographical 
error, the loan number should be noted as [redacted].) 

The letter further advised that accrued arrearages were 
associated with these payments.  With respect to the 
administrative error which resulted in the inclusion or 
substitution of another mortgagee's name on documents 
pertaining to the subject property, it was noted that 

The statements listing your address correctly 
reflected your account status, but the name 
had obviously been transposed from another 
account.  

An August 1993 appraisal report noted the "as is" value of 
the subject property as $45,500.00. The inspection was 
limited to the exterior of the property.  It was noted that 
the condition and depreciation of the property were typical 
for the effective age of the property.  The interior 
condition of the property was assumed to be equal to that of 
the exterior.  A notation in the claims folder indicated that 
the property was occupied at that time, and that the 
appraiser was refused entry into the property.

A loan status report, dated in August 1993, indicated the 
total amount of indebtedness for the $20,000.00 loan as 
$26,838.23.  The total indebtedness for the $30,000.00 loan 
was noted as $ $42,293.12.  The combined indebtedness for the 
subject loan accounts were noted as $68,454.00. 

The RO was notified by letter, dated in September 1993, of 
the scheduled foreclosure sale of the subject property in 
November 1993.

The RO was advised in an October 1993 notice that the subject 
property was sold subject to a sheriff's sale in October 
1993.  However, a subsequent notice indicated that this sale 
was not valid due to default by the bidder.  The property was 
therefore sold to the mortgage company (Bright Mortgage) for 
$33,575.00. 

In November 1993, the appellant and his spouse filed a motion 
in bankruptcy court seeking to permanently modify the Chapter 
13 plan and to cure arrearages that might exist under the 
plan payment schedule.  The motion indicated that the Chapter 
13 plan under which the appellant and his spouse operated had 
become infeasible due to claims filed by creditors.  It was 
proposed that the payment plan be modified to decrease 
monthly payments, and to extend as necessary the payments 
rendered subject to the plan in order to address any existing 
arrearages.  A copy of the previously filed financial 
disclosure report showed the appellant was employed as a 
carpenter, with a monthly earned income of $1,353.00.  The 
appellant's spouse, a licensed vocational nurse, was noted 
have monthly earnings totaling $1,380.00.  Their combined 
monthly income was $2,733.00.  A listing of current 
expenditures included expenses for rent ($824.00); 
electricity and heating fuel ($100.00); water and sewer 
($30.00); telephone ($35.00); television ($35.00); food 
($300.00); clothing ($25.00); laundry and dry cleaning 
($7.00); medical and dental expenses ($20.00); transportation 
($150.00); automobile insurance ($85.00); and automobile 
installment payments ($252.00).  The total monthly expenses 
reported were $1,863.00.  With respect to the Chapter 13 
payment plan, the appellant reported a total projected 
monthly income of $2,733.00, projected monthly expenses of 
$1,863.00, with discretionary income valued at $870.00, 
representing the difference between the reported monthly 
income and expenses.  It was noted that the appellant and his 
spouse had two children residing in the home, age 11 and 19 
years.

A revised financial disclosure report was provided to 
demonstrate the change in the appellant's monthly income and 
expenses, which formed the basis for the modification 
request.  The report indicated that the appellant was 
employed as a carpenter, with a monthly earned income of 
$1,353.00.  The appellant's spouse, a licensed vocational 
nurse, was noted have monthly earnings totaling $1,000.00.  
Their combined monthly income was $2,353.00.  A list of 
current expenditures included expenses for rent ($600.00); 
electricity and heating fuel ($200.00); water and sewer 
($30.00); telephone ($35.00); television ($35.00); food 
($450.00); clothing ($50.00); laundry and dry cleaning 
($60.00); medical and dental expenses ($50.00); 
transportation ($200.00); recreational, clubs and 
entertainment, newspapers, magazines, etc.  ($5.00); 
automobile insurance ($200.00); and miscellaneous ($75.00).  
The total monthly expenses reported were $1,990.00.  With 
respect to the his Chapter 13 payment plan, the appellant 
reported a total projected monthly income of $2,353.00, 
projected monthly expenses of $1,990.00, with discretionary 
income valued at $363.00, representing the difference between 
the reported monthly income and expenses.  It was noted that 
the appellant and his spouse had two children, age 11 and 19 
years.  

In November 1993, the court approved the appellant's motion 
to modify the Chapter 13 plan payment.  However, an order 
dismissing the Chapter 13 case, and vacating the restraining 
order issued in this matter was entered in March 1994.  The 
property was thereafter reported for a March 1994 sale.

In July 1994, the lender filed a claim subject to the loan 
guaranty.  The total amount claimed was $49,500.71.  It was 
noted that the proceeds from the liquidation or specified 
amount was $31,025.00.  A July 1994 letter indicated that 
following the RO's review of the lender's claim, a 
disbursement in the amount of $28,400.00 would be paid on the 
claim.  The appellant's loan guaranty indebtedness was 
calculated in the amount of $28,400.00. 

In February 1995, the appellant requested a waiver of the 
loan guaranty indebtedness.  In that correspondence, the 
appellant indicated his belief that the debt was not owed due 
to the "many discrepancies" concerning the subject 
mortgage.  In this context, it was noted that by 1986, the 
monthly mortgage payment had increased by $200.00.  It was 
further noted that the account numbers for the appellant's 
account was changed several times over a one year period.  
The appellant also referenced an administrative error which 
combined his account information with that of another person.  
The appellant further noted that in the course of telephone 
conversations with a representative of the Veterans Land 
Board, the appellant was advised that the $20,000.00 loan was 
paid in full in 1984.  

In a February 1995 Financial Status Report, VA Form 20-5655, 
the appellant reported that he was employed as a laborer, and 
that his wife was employed as a licensed vocational nurse.  A 
single dependent child aged 14 years was reported.  Monthly 
income was reported as $1,419 for the appellant, and $1,600 
for his spouse.  Monthly expenses were reported for rent 
($700.00); food ($800.00); utilities and heat ($250.00); gas, 
clothing, and medical expenses ($500.00); car payment 
($320.00); automobile insurance ($150.00); and "IRS 
payment" ($200.00).  It was noted that when monthly expenses 
were deducted from income resulted in a balance of $99.00.  
The appellant reported no assets other than a 1990 
automobile; but, he did not indicate the value of the 
automobile.  The appellant reported installment contracts and 
other debts in the amount of $11,193.  In this context, the 
appellant reported an outstanding tax assessment of $3,800, 
having an unpaid balance of $1,800.  He noted that $200 
monthly payments were made toward this debt, and that there 
were no past due amounts related to this debt.  A $7,000 debt 
was incurred in February 1995 in connection with 
transportation costs.  There were no credited payments toward 
this debt, although a monthly payment amount of $320 was 
reported.  However, it was noted that there were no past due 
amounts associated with this debt.  Expenses associated with 
emergency medical treatment received in February 1995 were 
also reported.  It was noted that the appellant was billed 
$95.00 for these services, and that the entire amount was 
past due.  Finally, the appellant reported additional 
emergency medical treatment in February 1995.  The original 
debt amount of $300.00 remained outstanding, and was noted to 
be past due.  The appellant indicated that he had a previous 
adjudication of bankruptcy.  In the appropriate section, the 
appellant indicated that he was not able to continue to make 
payments subject to the Chapter 13 bankruptcy plan due to an 
increase in the monthly payment amount under the provisions 
of that plan, in addition to other monthly expenses.  It was 
noted that for the past due amounts noted (presumably, for 
the reported installment contracts) arrangements would be 
made for their payment.

In an April 1994 statement, the appellant noted his 
contention that administrative errors in the handling of the 
subject loan, and subsequent actions by the mortgage company 
rendered the foreclosure sale invalid.  In support of the 
appellant's contentions, several documents were submitted for 
consideration in this matter.  Included among these records 
was correspondence between the lender and the appellant 
concerning payments made toward the loans, copies of cashier 
and personal checks tendered for payments associated with the 
loan accounts.  In a November 1993 letter, the appellant was 
advised that a review of the records disclosed that records 
pertaining to another homeowner ([redacted]) had been sent to 
the appellant in error.  It was noted, however, that the 
information contained in the statements issued to the 
appellant, although bearing an incorrect name, contained 
accurate information with respect to the referenced loan 
accounts ([redacted] and [redacted]).  It was noted that 
the mailing addresses and names were corrected in the 
lender's records for the respective loans.  The appellant was 
also provided with a copy of the loan history for each of the 
referenced loan accounts.  A January 1994 letter explained 
that loan numbers [redacted] and [redacted] were issued in 
the names of the appellant and his spouse.  It was further 
noted that when the loans were transferred to Lomas Mortgage 
company from Bright Mortgage company, the second lien was 
initially assigned loan number [redacted]; however, this 
number was subsequently deactivated and that loan information 
was transferred to loan number [redacted].  It was noted 
that loan information pertaining to numbered account [redacted]
[redacted] was forwarded to the appellant in error as it pertained 
to the other homeowner.  An audit of the loan accounts was 
conducted, and verified that the funds paid by the appellant 
were properly credited toward his accounts.  It was noted 
that none of the appellant's funds were applied to loan 
accounts not pertaining to his accounts.  Additional 
correspondence from the mortgage company, dated in March 
1994, indicated that the mortgage company was unable to 
provide an explanation why the previous servicing company for 
the appellant's loan assigned different loan numbers to him.  
It was opined that a change in that company's computer system 
might have necessitated the maintenance of his loan 
information under different numbered accounts.  The appellant 
was further advised that a review of current records 
pertaining to the appellant's accounts did not reveal the 
reasons for the issuance of payment statements reflecting 
varied payment amounts due.

This matter was referred to the Committee in March 1995 for 
consideration of the appellant's request for waiver of the 
home loan guaranty.  In an August 1995 decision, the 
Committee denied the appellant's waiver request.  It was the 
Committee's finding that the evidence did not support a 
finding of fraud, misrepresentation, or bad faith.  However, 
the Committee noted that the evidence showed the appellant 
failed to cooperate with the lender, or to comply with 
payment plans structured under two bankruptcy proceedings, 
and that the appellant was at fault in the creation of the 
indebtedness.  With respect to collection of the debt amount, 
the Committee determined that the appellant's failure to 
cooperate and fault in the creation of the debt outweighed 
any other factor for consideration relative to the waiver 
request.  It was therefore determined that repayment of the 
debt would not be against equity and good conscience.

The appellant filed a notice of disagreement with this 
determination in October 1995.  In this correspondence, the 
appellant challenged the legality of the account activity.  
In support of this contention, it was noted that the 
appellant was "charged heavily" with this debt.  It was 
further noted that different loan numbers and coupon receipts 
were provided to the appellant relative to payments for his 
loan accounts which, he contends, resulted in additional 
confusion.  It was maintained that following acquisition of 
the loan by Lomas Mortgage in 1990, information was sent to 
the appellant bearing [redacted] name, but containing the 
appellant's account information.  Correspondence was also 
received which contained [redacted] name, and but referenced 
a different property and loan account number.  Finally, it 
was the appellant's contention, in light of the referenced 
account history, that it would be impossible for the lender 
to accurately identify information pertaining to the subject 
property.  In support of this contention, it was noted that 
correspondence from the Veterans Land Board addressed to 
[redacted] was also forwarded to the appellant at his latest 
address.  The appellant maintained that Bright and Lomas 
Mortgage companies bore responsibility for the default of the 
loan.  

In the June 1995 Statement of the Case, the Committee 
explained that it found no basis upon which to grant the 
waiver request.  In this context, it was noted that the 
evidence demonstrated no changed financial position resulting 
in the appellant's inability to pay their mortgage, and that 
while regrettable, the problems with mortgage company were 
resolved.  Further, it was noted that the first uncured 
default occurred prior to any problems with the lender.  
Accordingly, it was determined that the administrative 
difficulties did not cause the appellant's default.  Finally, 
it was noted that the appellant and his wife maintained rent 
free occupancy in the subject property for 33 months, and 
were shown to have been employed at all times prior to, 
during, and after default.  The Committee found that the 
reported monthly expenses appeared to be unreasonably high, 
and that with reasonable adjustments in such expenditures, 
the debt could be recovered within 3 to 5 years without undue 
financial hardship.

The appellant filed a substantive appeal, VA Form 9, in this 
matter in February 1996.  In that correspondence, the 
appellant indicated that an accurate statement of account, or 
monthly payment had not been received relative to the subject 
property since 1984.  He reiterated that until 1993, 
statements bearing the name [redacted] were received.  He 
further noted that the problems with the mortgage company 
were never resolved.  Relative to his current expenses, it 
was noted that the appellant's cost for rent is $700.00 a 
month.  The appellant also noted that expenses for food, gas, 
clothing, and medical care were high.  The appellant's son 
was noted to have chronic asthma and an eczema condition, 
which required him to take costly medications frequently.  It 
was maintained that the evidence in this case demonstrated 
improper handling of the loan account by the mortgage 
company.  Finally, it was contended that repayment of the 
loan guaranty would create undue hardship for the appellant 
and his family.

During an April 1999 hearing, the appellant stated that he, 
along with his wife, applied for a VA home loan guaranty in 
the amount of $50,000.00.  Testimony was offered by the 
appellant's spouse concerning the circumstances of the 
default and subsequent foreclosure.  She indicated that when 
the home was initially purchased, the loan was financed 
through STM mortgage company; however, the loan was sold 
prior to any payments been made to this company.  The loan 
was acquired by Bright Mortgage Company.  At that time, the 
appellant's spouse indicated that they learned that their 
loan had been divided into two separate accounts, although a 
single monthly payment was being paid by them.  The mortgage 
amount reportedly increased substantially over the next year.  
The appellant's spouse described problems with the second 
($20,000) loan account, to include varied monthly payment 
amounts which were combined or remained independent of 
payments on the other loan account.  A single payment 
schedule was thereafter instituted.  It was noted that it was 
never the intention of the appellant to have the loan amount 
bifurcated.  By 1990, the monthly mortgage had increased 
again, but the payment was noted to cover both accounts.  It 
was also reported that the appellant hired an attorney to 
ensure proper crediting of his account following an incident 
in which funds were not properly credited to the appellant's 
account.  An attorney was also consulted when the lender 
advised the appellant of the proposed foreclosure 
proceedings.  However, it was noted that the appellant and 
his spouse were advised by counsel that no monies were owed.  
Administrative problems regarding the subject loans continued 
following sale of the loans to Lomas Mortgage Company.  It 
was noted that the appellant's account information was 
transposed with that of an other client with the same last 
name.  Although advised of the discrepancy, the lender 
reportedly did not resolve this problem.  

With respect to their current financial status, the appellant 
and his spouse indicated that their monthly expenses included 
rent ($700.00); automobile payment ($342); automobile 
insurance; credit card ($45); and utilities.  It was 
estimated that such monthly charges, other than rental 
payments, averaged $300.00.  It was reported that their 18 
year old son resided at home.  The appellant's spouse's 
income earnings were noted to be sporadic in nature.  It was 
noted that she had earnings of $18 per hour when working as a 
nurse.  It was noted that she was presently unemployed.  The 
appellant reported net monthly income in the amount of 
$820.00.  The appellant opined that after satisfaction of his 
monthly expenses, he held no more than $50.00 in 
discretionary funds which could be applied toward the loan 
guaranty indebtedness.

The record was held open for a period of 60 days following 
the April 1999 hearing to permit the appellant to submit 
additional evidence for consideration.  In June 1999, the 
appellant submitted additional evidence.  Several documents 
were received into evidence, to include correspondence 
regarding the subject property, mislabeled or addressed 
correspondence, copies of payments made, and other 
correspondence.  A review of these records shows that 
duplicate copies of records previously submitted were also 
included.  

Finally, in a financial disclosure report, VA Form 20-5655, 
dated in May 1999, the appellant reported employment as an 
asbestos worker since 1986 to the present.  The appellant's 
spouse was noted to be in receipt of unemployment benefits 
since November 1997.  It was noted that she was employed 
through a temp agency since 1987.  The appellant's monthly 
income was reported in the amount of $2,480.  On line 14 of 
this form, the appellant reported income deductions in the 
amount of "$839.20."  He next noted payroll deduction 
amounts for federal and state income tax ($253.94 and $26.04, 
respectively), and other payroll deductions in the amounts of 
$88.00 and $80.00.  The total deductions reported were noted 
as "$831.20."  Monthly net pay was then reported as 
$1,640.80.  (The Board notes that the amounts listed under 
income deductions do not equal the total amount for income 
deductions reported by the appellant, i.e., $831.20 or 
$839.20.  Specifically, the deductions reported total 
$447.98. )  Monthly income was reported in the amount of 
$1,600 for the appellant's spouse.  Deductions in the amount 
of $250 were reported, yielding a monthly net income of 
$1,350.  Monthly expenses were reported for rent or mortgage 
($700); food ($800); utilities and heat ($250); gas ($100); 
clothes and miscellaneous ($100); telephone ($40); automobile 
insurance ($100).  Monthly payments on installment contracts 
or other debts were reported in the amount of $592.00.  Total 
monthly expenses were noted in the amount of $2,682.  The 
appellant reported cash holdings in the amount of $25, which 
was noted to belong to his spouse.  The only other asset 
reported was an automobile valued at $12,000.00.  The 
appellant reported installment contracts totaling $21,057.  
The unpaid balance for these outstanding debts was reported 
in the amount of $21,057, although payments had been made 
toward three of the debts thereby reducing the unpaid balance 
on the installments debts to $20,357.  The dates of onset of 
these debts were of fairly recent origin, dated in 1998 and 
1999, with one debt dated in 1996.  It was noted that three 
of these accounts totaling $407 were past due, and were to be 
paid in full.  With respect to the remainder of the 
installment contracts, the appellant reported monthly 
payments in the amount of $587.  Of these remaining debts, 
totaling $19,950, none were noted to be past due.  It was 
noted that the appellant had been adjudged bankrupt; however, 
no additional information pertaining to the bankruptcy was 
reported. 



Analysis

Initially, the Board finds that the appellant has presented a 
well grounded claim within the meaning of 38 U.S.C.A. § 5107 
in that his claim is plausible, that is, meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  38 U.S.C.A. § 5107.  The Board is satisfied that all 
relevant facts have been properly developed for appellate 
review by the RO, and that no further assistance to the 
appellant is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

At the outset, the Board notes that the validity of the loan 
guaranty indebtedness is not in dispute in this case.  
Carlson v. Derwinski, 2 Vet. App. 144 (1992); Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  In addition, since there 
had been no transfer by the appellant of the property subject 
to VA loan guaranty prior to default, consideration of a 
retroactive release of liability is not warranted.  38 
U.S.C.A. 
§ 3713(b) (West 1997); 3 C.F.R. § 6.4323(g) (1998); Schaper, 
1 Vet. App. at 432. 

In this case, the appellant is seeking waiver of recovery of 
the outstanding loan guaranty indebtedness in the amount of 
$28,400.00, plus accrued interest thereon.  38 U.S.C.A. § 
5302(b).

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where both of 
the following factors are found to exist: (1) After default 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive: (1) The fault of the debtor; (2) balancing 
of faults between the debtor and the VA; (3) undue hardship 
of collection on the debtor; (4) a defeat of the purpose of 
an existing benefit to the appellant; (5) the unjust 
enrichment of the appellant; and (6) whether the appellant 
changed positions to his/her detriment in reliance upon a 
granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitate a favorable waiver decision, the Board must 
consider all of the specifically enumerated elements 
applicable to a particular case.  In this case, however, the 
issues of the fault of the appellant and undue financial 
hardship are more significant.  Furthermore, although not an 
explicit element of equity and good conscience, the Board 
also looks to whether the appellant attempted to mitigate the 
amount of the indebtedness.

In reviewing the evidentiary record, the Board agrees with 
the Committee that the record does not establish evidence of 
fraud, misrepresentation, or bad faith by the appellant so as 
to preclude waiver of the indebtedness.  In this respect, the 
appellant is seeking a waiver of recovery of a loan guaranty 
indebtedness in the amount of $28,400.00.  Thus, before 
recovery of this indebtedness from the appellant can be 
waived, the Board must examine all the regulatory factors in 
determining whether it would be against equity and good 
conscience to recover the indebtedness. 

In the present case, the evidence shows that the appellant 
defaulted on his mortgage payment in May 1987 payment, with 
subsequent uncured defaults.  The appellant thereafter filed 
for bankruptcy, and submitted a payment plan for repayment of 
their debt.  Thereafter, a consent motion to modify payments 
subsequent to this schedule was entered.  The appellant 
failed to make these scheduled payments, resulting in 
foreclosure of the subject property in October 1993.  

The appellant has insistently maintained that administrative 
errors that plagued his loan accounts significantly 
interfered with his ability to comply with his loan 
obligation.  In this regard, he contends that on a monthly 
basis, he was often unable to ascertain the correct amount to 
be paid relative to his loan.  He contends that information 
relative to his loan accounts were mingled with information 
pertaining to another mortgagee, who shared the same last 
name, and resulted in continued complications concerning the 
proper payment and crediting of his account.  For this 
reason, the appellant has indicated that he could not be 
expected to discern his financial obligations under the loan 
agreement under circumstances where, the lender has been 
unable to properly organize and maintain accurate records 
relative to the loan.  

The appellant has argued, in effect, that his failure to make 
payments under the loan agreement is totally excusable due to 
administrative factors beyond his control.  He contends that 
since he acted diligently and reasonably by advising the 
lender of the administrative errors, although the problem was 
never resolved.  

The critical issue in this case is the appellant's 
abandonment of his contractual obligation under the loan.  
The record discloses that the appellant entered into 
bankruptcy proceedings in this matter following an uncured 
default.  Under the Chapter 13 plan, the lender was 
established as the appellant's only secured creditor.  The 
outstanding amounts of the appellant's loan accounts were 
identified in conjunction with the bankruptcy action.  
Moreover, the payment plan was structured in order to permit 
repayment of the appellant's existing debt in addition to 
arrearages and other accumulated fees within a designated 
period.  The amounts of the outstanding loan obligation 
therefore was clarified, and there is no indication of record 
that the appellant disputed the amounts reported.  Even 
assuming, without conceding that the appellant was unable to 
discern prior to his bankruptcy proceeding the exact amounts 
of his mortgage payments, the extent of his outstanding 
obligation under the subject loan accounts were set forth in 
the Chapter 13 filing.  Further, while it was acknowledged 
that administrative error had occurred with respect to the 
appellant's loan accounts, it was noted that an audit of the 
accounts had verified that the account was properly credited 
for amounts paid by the appellant.  The record reflects that 
the appellant's attorney verified that any administrative 
errors committed were corrected, and that the accounts were 
properly credited.  Moreover, in filing the payment plan, the 
appellant attested to the information contained therein, to 
include the debt amounts and the information relevant to his 
income.  The appellant, however, failed to make payments in 
compliance with this payment schedule resulting in the 
subject foreclosure.  The record also shows that the 
appellant resided in the subject property for nearly three 
years without meeting any financial obligations pertaining to 
it.

After having carefully considered all of the evidence of 
record, the Board finds that the referenced administrative 
errors by the lender have been shown by the evidence of 
record to have been resolved, with proper crediting of the 
appellant's accounts of all monies paid by him.  The Board 
notes that the evidence does not support the appellant's 
contention that the default was solely attributable to the 
administrative error concerning their loan accounts, as the 
first default was shown to have occurred in January 1987.  
Notwithstanding, the appellant failed to make scheduled 
payments under the provisions of the payment scheduled 
entered with the court by agreement of the parties, which 
clearly set forth the payment plan with an eye toward 
bringing the mortgage current, to include payment of 
resultant arrearages and fees.  The Board therefore finds 
that the evidence establishes that the appellant was at fault 
in the creation of the loan guaranty indebtedness.  His 
signature on the home loan contract certified that he was 
fully informed of the terms of the mortgage, including its 
payment schedule, and therefore he accepted full 
responsibility for meeting the legal obligations of the 
contract.  As noted above, the appellant defaulted in May 
1987, and this default was never cured.  As indicated from a 
review of the record, the appellant availed himself of the 
protections afforded by law, yet continued to fail in his 
mortgage obligation.  The record further discloses that the 
appellant resided in the home for a substantial period of 
time following his May 1987 default, without payment although 
the evidence establishes that income continued to be earned 
by both the appellant and his spouse.  These actions are 
construed by the Board to reflect a disregard for the 
circumstances of the default and foreclosure.

In that regard, a finding of fault under the standard of 
equity and good conscience does not require malice 
aforethought or bad faith.  The Board only needs to find that 
the appellant's actions that were within his control caused 
or contributed to the default.  Direct control being 
established, the appellant was required to take those actions 
expected of a person exercising a high degree of care with 
due regard to his contractual responsibilities to the 
Government.

The Board also notes that there is no evidence of record 
which suggests that the appellant attempted to mitigate any 
aspect of the loss of the property.  What the evidence does 
verify is that the property went into default as a result of 
the appellant's delinquent payments, and that the costs 
associated with its repossession, liquidation, and the loan 
guaranty obligation owed to the security holder by the VA 
resulted in a loss to the Government.  In summary, the 
appellant has not presented evidence that the situation was 
beyond his control, which would relieve him of responsibility 
for the circumstances that led to the default and related 
indebtedness to VA. 

Notwithstanding this conclusion, the Board may take into 
consideration all mitigating factors, and a finding of fault 
can be tempered by a finding that the appellant made 
substantial efforts under adverse conditions to minimize the 
loan guaranty indebtedness. The Board finds that the 
appellant has provided no such evidence to be considered in 
this regard.  The appellant has provided the Board with 
several returned checks evidencing payments tendered to the 
lender.  However, the evidence establishes that the 
provisions of the Chapter 13 plan required scheduled payments 
as provided, and that the appellant simply failed to abide by 
the terms of this schedule.  It does not appear that the 
appellant and his spouse were able to maintain their mortgage 
payments in current status under the provisions of this plan.  
Under these circumstances, failing to make the mortgage 
payments was an action that contributed to the creation of 
the debt and constitutes fault.

In view of the above, it is the opinion of the Board that the 
appellant has not presented evidence which would relieve him 
of responsibility for the circumstances that led to the 
default and related indebtedness to the VA.

However, considering all of the factors relevant to the issue 
of waiver of the indebtedness on the basis of equity and good 
conscience, waiver of recovery of the debt is not warranted.  
The appellant's most recent financial disclosure report 
indicates the existence of installment debts that were fairly 
recently incurred.  Notably, payment for the debts of greater 
value are apparently met monthly.  Of those debts noted to be 
in arrears, the appellant has indicated that payment in full 
would be made.  The Board notes that the appellant reported 
that he resided in a household then consisting of three 
persons.  A review of the reported monthly expenses shows 
unusually high amounts reported, particularly for monthly 
expenses for food.  The appellant is expected to accord a 
debt to the Government with the same degree of fidelity and 
responsibility provided to any other debt, and it is apparent 
that he is financially able to repay this amount without 
incurring any undue hardship or other impairment of his 
ability to provide himself and his spouse with the basic 
necessities of life.  His ability to repay his other debts 
suggests that he could make similar repayments to the 
Government without undue hardship. 

Furthermore, the proper analysis of undue hardship must take 
into consideration not only the appellant's present financial 
picture but also a realistic projection of his status in the 
foreseeable future.  The appellant and his spouse are both 
relatively young, educated, and employed and can reasonably 
expect to have many more years of substantially gainful 
employment.  It does not appear that they have minimized 
their excessive expenditures to the greatest extent possible, 
but with prudent budgeting, the appellant and his family 
could realize a larger monthly surplus.  They should also be 
able to repay the indebtedness over time without 
significantly impairing or curtailing funding for the basic 
necessities of life.

As to the other factors noted in 38 C.F.R. § 1.965(a), it 
appears that the entire fault lies with the appellant.  The 
record does not suggest any fault on the part of VA in the 
creation of the indebtedness.  There has been no contention, 
nor is there evidence, that collection of the debt would 
result in the defeat of the purpose of an existing benefit or 
that the appellant changed his position to his detriment in 
reliance upon a granted VA benefit.  Waiver of the debt would 
result in unjust enrichment of the appellant.  He received 
the benefit of ownership of the property during the years 
between 1984 and 1993, and was able to live in the property 
for nearly three years when he made no loan payments.

For these reasons, it is the decision of the Board that, in 
accordance with the principle of equity and good conscience, 
considering all the factors specified in accordance with 
38 C.F.R. § 1.965(a), it would not be against equity and good 
conscience to recover the loan guaranty indebtedness with 
interest. 


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness is denied. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

